IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00269-CR

JAMES GLYNN KEETON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                     From the County Court at Law No. 2
                          McLennan County, Texas
                        Trial Court No. 2013-2046-CR2


                                     ORDER


      James Keeton’s motion for extension of time to file his motion for rehearing is

granted. Keeton’s motion for rehearing is due December 7, 2015.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 12, 2015